UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 1, 2012 EDAC TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Charter) Wisconsin 001-33507 39-1515599 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1806 New Britain Avenue, Farmington, CT06032 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:860-677-2603 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Amendment No. 1 on Form 8-K/A (“Amendment”) to the EDAC Technologies Corporation (“EDAC”) Form 8-K originally filed with the Securities and Exchange Commission (“SEC”) on June 6, 2012 is being filed solely for the purpose of amending and supplementing Item 9.01 of the original Form 8-K in connection with EDAC’s acquisition of all of the outstanding stock of EBTEC Corporation (“EBTEC”).As indicated in the original Form 8-K, this Amendment is being filed to provide the financial information required by Item 9.01(a) and (b) of Form 8-K, which was not previously filed in the original Form 8-K filed by EDAC and is permitted to be filed by amendment no later than 71 calendar days after the original Form 8-K was required to be filed with the SEC. Section 9—Financial Statements and Exhibits (a)Financial statements of business acquired. Audited financial statements as of and for the year ended December 31, 2011 Unaudited interim financial statements as of March 31, 2012 and March 31, 2011 and for the three-month periods ended March 31, 2012 and March 31, 2011. The following exhibits are included herewith and incorporated by reference: Exhibit No. Description Audited EBTEC Corporation financial statements as of December 31, 2011and for the year then ended. EBTEC Corporation financial statements as of March 31, 2012 and 2011 and for the three month periods then ended (unaudited). (b)Pro forma financial information. Unaudited pro forma Balance Sheets as of March 31, 2012 Unaudited pro forma Statements of Income for the fiscal year ended December 31, 2011 and the three-month period ended March 31, 2012 Notes to the unaudited pro forma financial information The following exhibit is included herewith and incorporated by reference: Exhibit No. Description Unaudited pro forma Statement of Income for the three-month period ended March 31, 2012 and for the fiscal year ended December 31, 2011, and unaudited pro forma Balance Sheet as of March 31, 2012. (d)Exhibits. The following exhibits are included herewith: Exhibit No. Description Consent of Grant Thornton LLP, Independent Certified Public Accountants. Audited EBTEC Corporation financial statements as of December 31, 2011and for the year then ended. Unaudited pro forma Statement of Income for the three-month period ended March 31, 2012 and for the fiscal year ended December 31, 2011, and unaudited pro forma Balance Sheet as of March 31, 2012. EBTEC Corporation financial statements as of March 31, 2012 and 2011 and for the three month periods then ended (unaudited). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EDAC TECHNOLOGIES CORPORATION Date:August 16, 2012 By: /s/Glenn L. Purple Glenn L. Purple Vice President-Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Consent of Grant Thornton LLP, Independent Certified Public Accountants. Audited EBTEC Corporation financial statements as of December 31, 2011and for the year then ended. Unaudited pro forma Statement of Income for the three-month period ended March 31, 2012 and for the fiscal year ended December 31, 2011, and unaudited pro forma Balance Sheet as of March 31, 2012. EBTEC Corporation financial statements as of March 31, 2012 and 2011 and for the three month periods then ended (unaudited).
